UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6176



FRANKIE L. MCCOY, SR., Disabled Prisoner,

                                             Plaintiff - Appellant,

          versus


WILLIAM CLARK, Major, 4-12 Shift; D. TAYLOR,
Sergeant, 4-12 Shift; R. KOPPEL, Major, 8-4
Shift; L. CHANNEY, Captain, 8-4 Shift; UNKNOWN
NAMED DEFENDANTS, each defendant is individual
and official capacity being sued,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
900-L)


Submitted:   March 21, 2002                 Decided:   April 1, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frankie L. McCoy, Sr., appeals the district court’s order

denying his motion seeking to recuse the district court judge.   We

dismiss the appeal for lack of jurisdiction because the order is

not appealable.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders.   28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2